
	
		I
		112th CONGRESS
		1st Session
		H. R. 985
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2011
			Mr. Sablan (for
			 himself, Mr. Pierluisi,
			 Mr. Faleomavaega,
			 Ms. Bordallo,
			 Mrs. Christensen, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to require the
		  Armed Forces to display the flags of the District of Columbia, Commonwealth of
		  Puerto Rico, United States Virgin Islands, Guam, American Samoa, and
		  Commonwealth of the Northern Mariana Islands whenever the official flags of all
		  50 States are displayed.
	
	
		1.Display of State, District of
			 Columbia, and territorial flags by armed forcesSection 2249b of title 10, United States
			 Code, is amended—
			(1)by adding at the
			 end the following new subsection:
				
					(c)Display of
				District of Columbia and territorial flags by armed forcesThe Secretary of Defense shall ensure that
				whenever the official flags of all 50 States are displayed by the armed forces,
				such display shall include the flags of the District of Columbia, Commonwealth
				of Puerto Rico, United States Virgin Islands, Guam, American Samoa, and
				Commonwealth of the Northern Mariana
				Islands.
					;
				and
			(2)in the section
			 heading, by striking the colon and all that follows.
			
